UNITED STATES DISTRICT COURT FOR THe EASTECRIVV
DISTRICT OF OKLAHOMA

 

 

 

 

 

 

 

 

 

 

PAUL Ko PPOLO , PAGE | _
Plaint (€€
V, I Ca se. No. _I9- CVE sca 9.
JAMES YATES MS. AbeA, EE ie wi ae
RAY CARI Me R | ecm ed eemenacrnenereeeenc i a,
_.. SANDRA SANFORD oo i = __
srncereenaeeconsn ae AE a es 5 climes

  

hen at eS ES pe nee ee ees eae

PLAINTIFE’S REQUEST for. THIS DisTRicT Co oes Panet

 

IT

ST ag Te yen) Ae pt agp eRe oe ey Pe eae PE AE ce ree ee Nea en eo

THE DEFENDAMTS A 30 DAY. EXTEN 810A) OF Time _10 FICE. ve

“PRIOR REQUEST |

 

 

pre

__A_SPECIAC REPORT, (WV CEU OF BUAIOT FES”
_FoR A DEADLINE DATE OF FEBRUARY [3m TO FICE AMENDED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Co MPLCAINT i —— a
_t Upon the + plainkFls priok Filing ih this district. cout,
the pl plainhie€ reguested a deadline date of FEBi RUARY. | igh

 

2020 ' be set For the plaintiCf pat ak Th amend avid.

OO ne me ee ey nee ie

 

eee

 

 

supplement complaint, ( so that the p p lainhFl could be —
provided More access td. the _CAW CIBRARY ahd, that he jase

notified this court oF ls Litatied, access 7 ae Ay a

materia

 

 

 

 

fo eee en i Ge ee ce i ee tee

Vis me GASSistehce .

a amended =a mean

 

 

 

 

 

by law library clerKs./ -
Ss

 

2. The Dlain NEE IS Uhaware as to of what cate exactly
that the defendant < Carenty,. have to FICE -—opmetel. EE _

 

eee

rg ee ee ee eee
A
because the. plaintifé, (For Some Cea Soh) has Noy been

 

ee a I a ee er Pou nr ese ee ae

 

 

 

 

 

—¥eceiving Suh Fling Sh This cae be walled BoA
Carren pil Soh_ address. Re eee

 

 

—--~ ce

Nay Ag Tie aReR a SAAR CSP Cal The

 

 

 

 

game time plainhee nailed =: ~ dead line date- regi the

 

 

 

 

 

 

 

 

 

 

 

 

egues’ .
plain mailed te This district towed e a. shouge. ol a
addvess form, Compleded 0
3, The plainhte cloes hot believe That This “Rogues Cad de

 

 

oh behal€ of the defendants, by the ol ainhfe), Tate

 

 

 

 

defendants to be given extension of hme 40 issue. Special

Seem ee,

 

Report, would affect any scheduling. orders oY - Arial, th Ahis

 

 

Ca SS...

A RE a a i Ot a A Se gt ae can ae seit

4 The plainkee iS Uhaware if the defendant § SB SET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b this Reguest, (being made upon thee behalf),

5: The veaSon Sr Such, extension of hme for 4 fhe defendants

To issue Special Report of course ,iS because the 7
plainti Fé is shill ih the process of Completing 41,

 

 

amend his complaint | :

 

rane ce Neti amen uth semaarh 6 Fama gh
3

PRo PoSED ORDER. -
Plainhees Request For Defendonls to Re Given An... —

 

 

Te en pee, © ene cc ae a Bh oA A ae oe EE ce toe

 

-Additonal 30 Days Ts Issue Specal Reprd 1S

ee re ee

 

 

GRAMTIED.__ DEM ED

 

 

M0 ee

 

 

 

oO OES ee ee BERR Sl a fe ge et ee a 5

Date: ee

 

With the assistance of law clerhs) T Paul Roppole ,havel had \

 

 

 

 

bre pared ahd written this Mo

 

 

Kon. “Paul Ro p polo, Agree _.

 

 

 

 

 

——_

_and understand to the submission »€ this legad document.

Date: “Jana ary 30 2020 a

 

 

 

 

 

Vame : Paul Ko ppale

oe ee a er

 

eee aoe 1 a eeereeme mercer rent eer sore wren seremesemi cocoa
31 5 n at ure. (Z— _ : _—_ ee

Re a eee ere ne nes ee caper one — aici apna

 

CERTIFICATE OF SERVICE a
iS cerhBes tha a true Ghd Correct Copy of the above

Th
aha for Eo} hg docum ent was mailed -o She defendants _ soewaiee cada

at +the fo fowing AddVe SS
| RACPH Moore PC.

Attorneys At Uaw

— P.O. Box 349 . .
Pry o OK 74362 _

a

 

 

 

 

 

cg ae ete ee eee ote pee eee

 

his district court ahd the defendant y

 

 

 

 

 

 

Aaaih . To f
J t

———

 

 

 

 

 

any and all €ture filing (3) th this

 

plea S2 direct i ha
Case be mailed ty m y self at_In iy _.Cire tp lace of

ne a ee ee ee ee

Pe pe ee eee a a ere ne ee a

 

 

 

 

2 eS A Sa ee tg a nee a EE A ee
re ere nn ne ee et nee ee ee et ee waceee eee semi ies rneeanaaaa

 
|

Co nfinement | below thant feu. ca

Paul Ro p polo +H 600 FRG nnn nce

 

 

A a ee A GI a a aap po gree Magen _ —
—— we - tore ae SR ge Ne  ,

 

 

 

 

_ Cimarron Corvectoha| Facili ty. L AS 28

 

 

_..3200 S$, Kings Highway were nnn nt pp hp poe so

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cushing , OK 14003-93860

 

 

= —— ~~.

 

ce att penn es an Ae me ee ges ene eee eee Nee gee A ai

 

ee ete me a etn ee ty ee ee

er a

 

 

Oh a IE NR a A A a PT a

 

An erro ee

- OE ee gr are i eee re pene we wee -— a. — ee
- a ss pe os sm nee heen

Se er tt et ram Pe A FOE Ny GR GR a an ee EN eee oR ed Spe ge ree pee Re geeeatinon eaten ———

Te te one te en ne ee

SR ee tl a REE ot EA St
ee.

 

 

 

 

 

 

 

 

 

 

 

 

 

= ne
smi a ee ae a ee pe ee te
eee
ae,
—_—— a ne cr reer ne nes ee ee ee ag Seeing aeeres eee

ne A A cl Oe a A eR AR A a ee

A A A A A a ot eR ed

AE Eee a me nt era — =e —_

 
From: Pau | Koppelo To: Clery 0€ The Court, AS. Court
Eastern District OF OKI Lacie

Date: Sanuary 30™ 2020 Case Mo. |G- CV- 127-SHP- SRS

 

a Sea

 

 

 

oe

____To The Clerl O€ The Courb srr ne

aah to sing ecg

 

 

gS eS Ne ee he el I eT A RI oe gt EY wesw,

Please FIl€ jhe enclosed Ao fon so this dishiek annie

eh ee se

 

 

 

ip oe

er ie

 

- le Pane rant

— Court Case. humber_, 4 Above, ahd _ pl ease FoRWARD _ this

 

 

Motron te the curvent Presiding Fudge nd W eo

oe eee ee -_
— eee eee

 

I9- CU- 127 - SHP- SRS —cace— Re

 

 

 

Se ent oe ee ee ee ne

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t h an i AOU: rT ee Wat
is
Paul Roppole HH 600468
Cimarron Correctomal Fa Glity AS-Ba-12¢ © a
3200 _S. Kings High Wau SR TR a tht
J d “J wo
Cashing, OR M023 $395
By ree se nen ne ee

 
